Citation Nr: 0400938	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for emphysema, 
including as secondary to tobacco use and nicotine 
dependence.

2.  Entitlement to service connection for asthma, including 
as secondary to tobacco use and nicotine dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to tobacco 
use and nicotine dependence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1946 to June 1947 
and from January 1948 to August 1969.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims entitlement to service connection for 
emphysema, asthma, and COPD, primarily on the basis that he 
developed these disorders secondary to in-service tobacco use 
and nicotine dependence or exposure to toxic agents.  The RO 
denied the veteran entitlement to these benefits in a rating 
decision dated July 2002, and thereafter, the veteran 
appealed the RO's decision to the Board.  Additional 
development is necessary before the Board can decide this 
appeal.  

During a hearing held before the undersigned at the RO in 
April 2003, the veteran submitted evidence, specifically, 
written statements from two private physicians, in support of 
his appeal.  The RO has not yet considered this evidence and 
the veteran has not waived his right to have the Agency of 
Original Jurisdiction (AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or his 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation is codified at 38 C.F.R. § 19.9(a)(2) (2003).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
the provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  In 
light of this holding, on Remand, the RO must ensure that the 
veteran is afforded due process by initially considering the 
previously noted evidence in support of his claims.  

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, 
in part, redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Subsequently, the United States 
Court of Appeals for Veterans Claims (Court) mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

When the VCAA was enacted, the veteran's claims were pending 
before VA.  The VCAA is thus applicable to this appeal.  See 
VAOGCPREC 7-03.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claims 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2002).  
In this case, VA has not yet satisfied its duty to assist the 
veteran in developing his claims.  

For instance, there is relevant medical evidence that is 
outstanding and needs to be secured.  According to written 
statements of private physicians and the veteran's hearing 
testimony, this outstanding evidence includes records of the 
veteran's treatment: (1) by Dr. Weldon, dated since 1982; (2) 
at England Air Force Base, dated in 1985; (3) by Z. Terry 
Buckalew, M.D., dated since May 1992; (4) by Dr. Butler, 
dated since 1993; and (5) by Howard G. Wold, M.D.  The 
outstanding evidence also includes a report of physical 
examination conducted in 1969 by the United States Postal 
Service for employment purposes, and records of any recent 
treatment at VA.  

In addition, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the veteran has submitted a written statement from 
Dr. Wold indicating that "it is quite conceivable that [the 
veteran] has been exposed to some toxic agents during his 
time in the military service that may have contributed or 
produced his chronic lung disease."  Given Dr. Wold's 
opinion, the Board is persuaded that VA should afford the 
veteran another VA examination and opinion regarding the 
likelihood that the veteran's emphysema, asthma and COPD are 
related to his presumed in-service exposure to herbicide 
agents.  

This case is REMANDED for the following development:

1.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated his pulmonary 
complaints since his discharge from active 
service and whose records are not already 
in the claims file.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, VA should 
request, obtain and associate with the 
claims file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including: (1) Dr. 
Weldon, dated since 1982; (2) England Air 
Force Base, dated in 1985; 
(3) Dr. Buckalew, dated since May 1992; 
(4) Dr. Butler, dated since 1993; (5) Dr. 
Wold; (6) the physician who conducted the 
United States Postal Service physical 
examination in 1969; and (7) all records 
of any recent treatment of the veteran at 
VA.  If any pertinent records are 
unavailable, VA should document this fact 
in the record.  

3.  VA should afford the veteran an 
examination to determine the etiology of 
the veteran's emphysema, asthma and COPD.  
VA should forward the claims file to the 
examiner for review in connection with 
the examination.  For each diagnosed 
pulmonary disorder, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
such disorder is related to the veteran's 
presumed in-service herbicide exposure.  
The examiner should provide the reasons 
for his opinion.  

4.  VA should then review the examination 
report to ensure that all requested 
actions have been completed.  VA should 
also review the claims file and undertake 
any other notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, 5103(A) (West 2002).  Such action 
should include informing the veteran of 
the evidence needed to support his claims 
and indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.

5.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If VA 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).
 
The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing in part that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled 
expeditiously).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




